Citation Nr: 1704063	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1990 to November 1993, and from January to October 2007.  He also had other service with the U.S. Naval Reserve.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  In June 2016, the Board remanded the case for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New evidence has not been included in the record since the most recent Supplemental Statement of the Case issued in October 2016.    


FINDING OF FACT

The Veteran has PTSD related to an incident that occurred during active duty.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2014).




REASONS AND BASES FOR FINDING AND  CONCLUSION

The Veteran asserts that he incurred PTSD during service in Southwest Asia.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).     

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV-V).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, service connection for PTSD is warranted here.  

The Veteran underwent two VA compensation examinations into his claim during the appeal period, in April 2013 and August 2016.  Each of the examiners found the Veteran with depression and/or anxiety problems but without PTSD.  Their findings are consistent with VA treatment records dated from the late 2000s until mid 2016, in which multiple mental health professionals found the Veteran with anxiety and depression but without PTSD, and in which the only clear PTSD diagnosis is provided by a treating VA internal medicine specialist.  However, in July 2016, after an initial assessment of the Veteran, a treating VA psychologist diagnosed the Veteran with PTSD.  Further, in August 2016, another VA psychologist cosigned a referral which noted a diagnosis of PTSD.  Based on the foregoing, the evidence does not preponderate against the Veteran's claim to having PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.      

The Veteran maintains that he was subjected to sniper fire, witnessed death by an IED explosion, and witnessed a fellow service member crushed by a tank.  The record contains no objective evidence corroborating these claimed stressors or indicating exposure to combat circumstances while serving with a construction battalion in the U.S. Navy in Southwest Asia.  The Veteran has not been awarded a combat infantryman badge or a Purple Heart medal.  Further, the record indicates that the Veteran's entire period of service in Southwest Asia in 2007 was limited to Kuwait, without any presence in Iraq.  Nevertheless, his DD Form 214 indicates that he served in an "imminent danger pay area" from February to September 2007.  Further, the AOJ stated in the February 2015 Statement of the Case that the Veteran experienced during service "fear of hostile military or terrorist activity[.]"  

Third, the August 2016 referral cosigned by a VA psychologist links PTSD to the reported in-service stressors.  The referral indicates that the Veteran's PTSD symptoms were consistent with his reports of undergoing sniper fire and witnessing the consequences of an IED explosion while serving in Southwest Asia.

With this evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim.  A grant of service connection is therefore warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


